Title: To George Washington from Simon Pease, 18 September 1775
From: Pease, Simon
To: Washington, George



Sir
Newport Sepr 18. 1775

This manner of Addressing You by a Person whom you have not the least Knowledge off may appear With some Degree of Singularity, But I make no doubt to a Person of your well Known Character & Disposition, The Occasion will be a sufficient Apology; as its the Cause of a Widow & Six Fatherless

Children to whom I am connected by Affinity & the Still nearer tyes of Friendship, which to the Benevolent & Humane will & must plead in behalf of the Addresser tho’ the mode may not be through that Channell wch it ought to have been directed, But being unacquainted with any other, I have undertaken through the Channell of Mr Baylor one of your Aids de Camps with whom I had the pleasure of being acquainted to represent this matter to you.
A Briga. Loaded with moll[asse]s the Property of Mrs Winslow & Her Children now at Boston, on Her Voya[ge] from the West Indies put into Stonington in Connecticut where she was, as I was first informd stopt by the Committee carried to Norwich & there unloaded to prevent the Cargo from going to Boston, on Application to the Committee, representing the Distress they wou’d bring on a Widow & Children by the Detention of their Property on which they Depend for Subsistance, I have receivd an Answer that the Vessell was Stopt by your Order & that they cannot deliver the Goods without an Order being Obtaind from you for that Purpose, which if produc’d they are ready to deliver them to any Person who may be authorisd to receive them, This I made Known to Mrs Winslow & have receivd from Her a Power of Attorney to transact this Business for Her, & I now therefore solicitt your interposition on their Behalf & Request that you would be Kind enough to send me an order to the Committee of Norwich, to deliver me the Goods or to any Person I may employ to sell them there, as I have no Desire to remove them, but only to get the money for them, shou’d you see fit to comply with this reasonable Request, as nothing can be done with the Vessell Here whether I might not without giving offence have the Liberty to send the Vessell in Ballast to Boston to Mrs Winslow, in which if there is no impropriety I shou’d esteem it a favour to have something to that purpose mentiond in the Order; your Compliance will receive the Thanks of the Widow & Orphan & the Favour will be particularly acknowledg’d by your most obedient humle Sevt

Simon Pease


P.S. I wou’d have waited on you in Person but my Business woud not permitt at this Juncture.

